THOMPSON, Judge,
dissenting.
After reviewing AGF’s brief on application for rehearing, I have reconsidered my original position in this case.
In December 1995, Reynolds, using only the loan documents in her possession since 1988 and the interest rates Faulkner quoted to her, computed the amount of her payments to AGF and immediately “realized something was wrong.”
I conclude that Faulkner had sufficient constructive information in her possession from 1988 to put her on notice of any alleged fraud on the part of AGF. See Lott v. Tarver, 741 So.2d 394 (Ala.1999). I would therefore affirm the summary judgment. For that reason, I respectfully dissent.
CRAWLEY, J., concurs.